DETAILED ACTION
Claims 1-20 are pending.  Claims 1, 2 and 5-19 have been amended.  Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8, 10, 11 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yates et al., Patent Application Publication No. 2019/0102694 (hereinafter Yates) in view of Silver et al., Patent Application Publication No. 2018/0219895 (hereinafter Silver), Cross, III et al., Patent Application Publication No. 2016/0328383 (hereinafter Cross) and Li et al., Patent Application Publication No. 2018/0233151 (hereinafter Li).

Regarding claim 1, Yates teaches:
A method comprising: for each node of a first plurality of nodes in a graph (Yates Paragraph [0032], An edge between two nodes in the social graph represents a particular kind of connection between the two nodes):
Yates Paragraph [0032], An edge between two nodes in the social graph represents a particular kind of connection between the two nodes);
identifying a first plurality of feature vectors (Yates Paragraph [0004], system generates feature vectors that includes features extracted from the content item as well as features extracted from user information associated with the user), each corresponding to a different neighbor of the first plurality of neighbors (Yates Paragraph [0032], An edge between two nodes in the social graph represents a particular kind of connection between the two nodes);
identifying a first feature vector of said each node (Yates Paragraph [0004], system generates feature vectors that includes features extracted from the content item as well as features extracted from user information associated with the user);
generating a training instance based on the first aggregated vector and a second aggregated vector generated for another node that is different than said each node (Yates Fig. 3B, shows a first, second and third training example of different features along with the aggregates of the vectors, Paragraph [0050], the predicted output 215 and the predicted residual 260 to generate a corrected prediction, for example, by summing the two values or by taking a weighted aggregate of the two values);
adding the training instance to a set of training data (Yates Paragraph [0028], online system 130 may further include a general training data store 190 and a residual training data store 195 that respectively store general training data);
training an artificial neural network based on the set of training data (Yates Paragraph [0040], general model is a neural network, Paragraph [0041], training examples relevant for the residual model and the residuals from the general model);
Yates Paragraph [0032], edge between two nodes in the social graph represents a particular kind of connection between the two nodes):
identifying a second plurality of neighbors of said each node (Yates Paragraph [0032], edge between two nodes in the social graph represents a particular kind of connection between the two nodes);
identifying a second plurality of feature vectors (Yates Paragraph [0049], the second set of features 205 includes custom features), each corresponding to a different neighbor of the second plurality of neighbors (Yates Paragraph [0032], An edge between two nodes in the social graph represents a particular kind of connection between the two nodes);
identifying a second feature vector of said each node (Yates Paragraph [0049], the second set of features 205 includes custom features);
wherein the method is performed by one or more computing devices (Yates Paragraph [0072], comprise a general-purpose computing device).
Yates does not expressly disclose:
generating a third aggregated vector based on the second feature vector and the 
using the artificial neural network to generate an embedding based on the third aggregated vector;
However, Silver teaches:
generating a third aggregated vector based on the second feature vector and the Silver Paragraph [0011], an approach to implement vector embedding of network traffic with a recurrent neural network (Yates teaches the specific first, second and third vectors));
Silver Paragraph [0011], an approach to implement vector embedding of network traffic with a recurrent neural network);
The claimed invention and Silver are from the analogous art of neural network systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Yates and Silver to have combined Yates and Silver.
The motivation to combine Yates and Silver is to improve vector embedding by using neural networks.  It would have been obvious to one of ordinary skill in the art to take the system of Yates and combine it with the embedding of Silver in order to obtain the predictable result of improving vector embedding.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Yates and Silver.
Yates does not expressly disclose:
storing the embedding in association with said each node;
However, Cross teaches:
storing the embedding in association with said each node (Cross Paragraph [0034], depicted as residing in persistent storage 210 on word embedding computer 200 of word embedding sub-system 102);
The claimed invention and Cross are from the analogous art of systems using embedding.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Yates and Cross to have combined Yates and Cross.
The motivation to combine Yates and Cross is to improve embedding by storing the embedding.  It would have been obvious to one of ordinary skill in the art to take the system of Yates and combine it with the embedding of Cross in order to obtain the predictable result of improving embedding.  
Yates does not expressly disclose:
generating a first aggregated vector by aggregating the first feature vector and the first plurality of feature vectors that each correspond to a different neighbor of the first plurality of neighbors;
However, Li teaches:
generating a first aggregated vector by aggregating the first feature vector and the first plurality of feature vectors that each correspond to a different neighbor of the first plurality of neighbors (Li Paragraph [0006], second subsets of intraclass neighboring identity vectors respectively corresponding to the identity vectors, Paragraph [057], identity vector after the feature transformation has a good interclass distinction and intraclass aggregation);
The claimed invention and Li are from the analogous art of systems using vectors.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Yates and Li to have combined Yates and Li.  One of ordinary skill in the art would recognize the benefits of aggregating vectors in order to have an aggregated representation of the vectors.

Regarding claim 2, Yates in view of Silver, Cross and Li further teaches:
The method of Claim 1, further comprising: making a determination of whether said each node of the first plurality of nodes is connected to said other node in the graph (Yates Paragraph [0032], edge between two nodes in the social graph represents a particular kind of connection between the two nodes);
including, in the training instance, a label value that is based on the determination (Yates Fig. 3B, shows the training examples alone with the labels for the features).

Regarding claim 4, Yates in view of Silver, Cross and Li further teaches:
The method of Claim 1, wherein the first feature vector of said each node is based on a plurality of attributes (Yates Paragraph [0035], the user and objects in the online system 130 can include: commenting on posts, sharing links, and checking-in to physical locations).

Regarding claim 5, Yates in view of Silver, Cross and Li further teaches:
The method of Claim 4, wherein the plurality of attributes includes two or more of skills (Yates Paragraph [0037], Features of the user include: personal information of the user (e.g., name, physical address, email address, age, and gender), user interests, past activity performed by the user), academic institution, employer, geolocation (Yates Paragraph [0035], the user and objects in the online system 130 can include: commenting on posts, sharing links, and checking-in to physical locations), or job title.

Regarding claim 6, Yates in view of Silver, Cross and Li further teaches:
The method of Claim 1, further comprising: analyzing an online social graph to generate the graph, wherein an edge that connects two nodes in the graph represents an online connection between entities represented by the two nodes (Yates Paragraph [0032], An edge may indicate that a particular user of the online system 130 has shown interest in a particular subject matter associated with a node, edges that define a user's activity that includes, but is not limited to, visits to various fan pages, searches for fan pages, liking fan pages, becoming a fan of fan pages, sharing fan pages, liking advertisements, commenting on advertisements, sharing advertisements, joining groups).

Regarding claim 7, Yates in view of Silver, Cross and Li further teaches:
The method of Claim 1, further comprising: analyzing a messaging log to generate the graph (Yates Paragraph [0034], action logger 140 receives communications about user actions internal), wherein an edge that connects two nodes in the graph represents a message that was (a) composed by an entity of two entities, the entity represented by one of the two nodes and (b) sent to an other entity of the two entities, the other entity represented by the other of the two nodes (Yates Paragraph [0034], actions include adding a connection to another user, sending a message to another user, uploading an image, reading a message from another user).

Regarding claim 8, Yates in view of Silver, Cross and Li further teaches:
The method of Claim 1, further comprising: analyzing an online interaction log to generate the graph (Yates Paragraph [0034], action logger 140 receives communications about user actions internal), wherein an edge that connects two nodes in the graph represents an online interaction by (a) an entity of two entities, the entity represented by one of the two nodes with (b) content that is associated with an other entity of the two entities, the other entity represented by the other of the two nodes (Yates Paragraph [0034], actions include adding a connection to another user, sending a message to another user, uploading an image, reading a message from another user).

Regarding claim 10, Yates teaches:
One or more non-transitory storage media storing instructions which, when executed by one or more processors (Yates Paragraph [0017], client device 110 may execute instructions (e.g., computer code) stored on a computer-readable storage medium, Paragraph [0071], executed by a computer processor), cause:
for each node of a first plurality of nodes in a graph (Yates Paragraph [0032], An edge between two nodes in the social graph represents a particular kind of connection between the two nodes):
identifying a first plurality of neighbors of said each node (Yates Paragraph [0032], An edge between two nodes in the social graph represents a particular kind of connection between the two nodes);
identifying a first plurality of feature vectors (Yates Paragraph [0004], system generates feature vectors that includes features extracted from the content item as well as features extracted from user information associated with the user), each corresponding to a different neighbor of the first plurality of neighbors (Yates Paragraph [0032], An edge between two nodes in the social graph represents a particular kind of connection between the two nodes);
identifying a first feature vector of said each node (Yates Paragraph [0004], system generates feature vectors that includes features extracted from the content item as well as features extracted from user information associated with the user);
generating a training instance based on the first aggregated vector and a second aggregated vector generated for another node that is different than said each node (Yates Fig. 3B, shows a first, second and third training example of different features along with the aggregates of the vectors, Paragraph [0050], the predicted output 215 and the predicted residual 260 to generate a corrected prediction, for example, by summing the two values or by taking a weighted aggregate of the two values);
adding the training instance to a set of training data (Yates Paragraph [0028], online system 130 may further include a general training data store 190 and a residual training data store 195 that respectively store general training data);
training an artificial neural network based on the set of training data (Yates Paragraph [0040], general model is a neural network, Paragraph [0041], training examples relevant for the residual model and the residuals from the general model);
for each node of a second plurality of nodes in the graph (Yates Paragraph [0032], edge between two nodes in the social graph represents a particular kind of connection between the two nodes):
identifying a second plurality of neighbors of said each node (Yates Paragraph [0032], edge between two nodes in the social graph represents a particular kind of connection between the two nodes);
identifying a second plurality of feature vectors (Yates Paragraph [0049], the second set of features 205 includes custom features), each corresponding to a different neighbor of the second plurality of neighbors (Yates Paragraph [0032], An edge between two nodes in the social graph represents a particular kind of connection between the two nodes);
identifying a second feature vector of said each node (Yates Paragraph [0049], the second set of features 205 includes custom features);
Yates does not expressly disclose:
generating a third aggregated vector based on the second feature vector and the second plurality of feature vectors;
using the artificial neural network to generate an embedding based on the third-aggregated vector;
However, Silver teaches:
generating a third aggregated vector based on the second feature vector and the second plurality of feature vectors (Silver Paragraph [0011], an approach to implement vector embedding of network traffic with a recurrent neural network (Yates teaches the specific first, second and third vectors));
using the artificial neural network to generate an embedding based on the third-aggregated vector (Silver Paragraph [0011], an approach to implement vector embedding of network traffic with a recurrent neural network);
The claimed invention and Silver are from the analogous art of neural network systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Yates and Silver to have combined Yates and Silver.
The motivation to combine Yates and Silver is to improve vector embedding by using neural networks.  It would have been obvious to one of ordinary skill in the art to take the system of Yates and combine it with the embedding of Silver in order to obtain the predictable result of improving vector embedding.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Yates and Silver.
Yates does not expressly disclose:
storing the embedding in association with said each node.
However, Cross teaches:
storing the embedding in association with said each node (Cross Paragraph [0034], depicted as residing in persistent storage 210 on word embedding computer 200 of word embedding sub-system 102).
The claimed invention and Cross are from the analogous art of systems using embedding.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Yates and Cross to have combined Yates and Cross.
The motivation to combine Yates and Cross is to improve embedding by storing the embedding.  It would have been obvious to one of ordinary skill in the art to take the system of Yates and combine it with the embedding of Cross in order to obtain the predictable result of improving embedding.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Yates and Cross.
Yates does not expressly disclose:
generating a first aggregated vector by aggregating the first feature vector and the first plurality of feature vectors that each correspond to a different neighbor of the first plurality of neighbors;
However, Li teaches:
generating a first aggregated vector by aggregating the first feature vector and the first plurality of feature vectors that each correspond to a different neighbor of the first plurality of neighbors (Li Paragraph [0006], second subsets of intraclass neighboring identity vectors respectively corresponding to the identity vectors, Paragraph [057], identity vector after the feature transformation has a good interclass distinction and intraclass aggregation);
The claimed invention and Li are from the analogous art of systems using vectors.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Yates and Li to have combined Yates and Li.  One of ordinary skill in the art would recognize the benefits of aggregating vectors in order to have an aggregated representation of the vectors.

Regarding claim 11, Yates in view of Silver, Cross and Li further teaches:
The one or more non-transitory storage media of Claim 10, wherein the instructions, when executed by the one or more processors, further cause: making a determination of whether said each node of the first plurality of nodes is connected to said other node in the graph (Yates Paragraph [0032], edge between two nodes in the social graph represents a particular kind of connection between the two nodes);
including, in the training instance, a label value that is based on the determination (Yates Fig. 3B, shows the training examples alone with the labels for the features).

Regarding claim 13, Yates in view of Silver, Cross and Li further teaches:
The one or more non-transitory storage media of Claim 10, wherein the first feature vector of said each node is based on a plurality of attributes (Yates Paragraph [0035], the user and objects in the online system 130 can include: commenting on posts, sharing links, and checking-in to physical locations).

Regarding claim 14, Yates in view of Silver, Cross and Li further teaches:
The one or more non-transitory storage media of Claim 13, wherein the plurality of attributes includes two or more of skills (Yates Paragraph [0037], Features of the user include: personal information of the user (e.g., name, physical address, email address, age, and gender), user interests, past activity performed by the user), academic institution, employer, geolocation (Yates Paragraph [0035], the user and objects in the online system 130 can include: commenting on posts, sharing links, and checking-in to physical locations), or job title.

Regarding claim 15, Yates in view of Silver, Cross and Li further teaches:
The one or more non-transitory storage media of Claim 10, wherein the instructions, when executed by the one or more processors, further cause: analyzing an online social graph to generate the graph, wherein an edge that connects two nodes in the graph represents an online connection between the entities represented by the two nodes (Yates Paragraph [0032], An edge may indicate that a particular user of the online system 130 has shown interest in a particular subject matter associated with a node, edges that define a user's activity that includes, but is not limited to, visits to various fan pages, searches for fan pages, liking fan pages, becoming a fan of fan pages, sharing fan pages, liking advertisements, commenting on advertisements, sharing advertisements, joining groups).

Regarding claim 16, Yates in view of Silver, Cross and Li further teaches:
The one or more non-transitory storage media of Claim 10, wherein the instructions, when executed by the one or more processors, further cause: analyzing a messaging log to generate the graph (Yates Paragraph [0034], action logger 140 receives communications about user actions internal), wherein an edge that connects two nodes in the graph represents a message that was (a) composed by an entity of two entities, the entity represented by one of the two nodes and (b) sent to an other entity of the two entities, the other entity represented by the other of the two nodes (Yates Paragraph [0034], actions include adding a connection to another user, sending a message to another user, uploading an image, reading a message from another user).

Regarding claim 17, Yates in view of Silver, Cross and Li further teaches:
The one or more non-transitory storage media of Claim 10, wherein the instructions, when executed by the one or more processors, further cause: analyzing an online interaction log to generate the graph (Yates Paragraph [0034], action logger 140 receives communications about user actions internal), wherein an edge that connects two nodes in the graph represents an online interaction by (a) an entity of two entities, the entity represented by one of the two nodes with (b) content that is associated with an other entity of the two entities, the other entity represented by the other of the two nodes (Yates Paragraph [0034], actions include adding a connection to another user, sending a message to another user, uploading an image, reading a message from another user).

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yates in view of Silver, Cross, Li and Proud, Patent Application Publication No. 2016/0220177 (hereinafter Proud).

Regarding claim 3, Yates in view of Silver, Cross and Li teaches parent claim 1.
Yates in view of Silver, Cross and Li does not expressly disclose:
wherein the first plurality of neighbors of said each node comprises nodes that are two or more degrees of separation away, in the graph, from said each node
However, Proud teaches:
wherein the first plurality of neighbors of said each node comprises nodes that are two or more degrees of separation away, in the graph, from said each node (Proud Paragraph [0214], Nodes 182 connected through one other node have two degrees of separation).
The claimed invention and Proud are from the analogous art of systems using nodes.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Yates and Proud to have combined Yates and Proud.
The motivation to combine Yates and Proud is to improve graphs by looking at degrees of separation.  It would have been obvious to one of ordinary skill in the art to take the system of Yates and combine it with the degrees of separation of Proud in order to obtain the predictable result of improving graphs.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Yates and Proud.

Regarding claim 12, Yates in view of Silver, Cross and Li teaches parent claim 10.
Yates in view of Silver, Cross and Li does not expressly disclose:
wherein the first plurality of neighbors of said each node comprises nodes that are two or more degrees of separation away, in the graph, from said each node.
However, Proud teaches:
wherein the first plurality of neighbors of said each node comprises nodes that are two or more degrees of separation away, in the graph, from said each node (Proud Paragraph [0214], Nodes 182 connected through one other node have two degrees of separation).
The claimed invention and Proud are from the analogous art of systems using nodes.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Yates and Proud to have combined Yates and Proud.
The motivation to combine Yates and Proud is to improve graphs by looking at degrees of separation.  It would have been obvious to one of ordinary skill in the art to take the system of Yates and combine it with the degrees of separation of Proud in order to obtain the predictable result of improving graphs.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Yates and Proud.

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yates in view of Silver, Cross, Li and Makagon et al., Patent Application Publication No. 2019/0306306 (hereinafter Makagon).

Regarding claim 9, Yates in view of Silver, Cross and Li teaches parent claim 1.
Yates in view of Silver, Cross and Li further teaches:
wherein the feature value is based on the embedding of said each node of the second plurality of nodes (Cross Paragraph [0034], depicted as residing in persistent storage 210 on word embedding computer 200 of word embedding sub-system 102);
Yates in view of Silver, Cross and Li does not expressly disclose:
inputting a feature value into a machine-learned model to compute a score for a first entity that is represented by said each node of the second plurality of nodes;
wherein the score is based on a second embedding that was generated for a second entity that is different than the first entity;
based on the score, determining whether to present, on a computing device of the second entity, first content that is associated with the first entity.
However, Makagon teaches:
inputting a feature value into a machine-learned model to compute a score for a first entity that is represented by said each node of the second plurality of nodes (Makagon Paragraph [0037], the quality score machine learning model 120 can still generate an estimated quality score for a communication session that includes the device 106);
wherein the score is based on a second embedding that was generated for a second entity that is different than the first entity (Makagon Paragraph [0106], determine whether the first estimated quality score is lower than the second estimated quality score);
based on the score, determining whether to present, on a computing device of the second entity, first content that is associated with the first entity (Makagon Paragraph [0106], determine whether the first estimated quality score is lower than the second estimated quality score).
The claimed invention and Makagon are from the analogous art of machine learning systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Yates and Makagon to have combined Yates and Makagon.
The motivation to combine Yates and Makagon is to improve graphs by using scores for the nodes.  It would have been obvious to one of ordinary skill in the art to take the system of Yates and combine it with the scores of Makagon in order to obtain the predictable result of improving graphs.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Yates and Makagon.

Regarding claim 18, Yates in view of Silver, Cross and Li teaches parent claim 10.
Yates in view of Silver, Cross and Li further teaches:
wherein the feature value is based on the embedding of said each node of the second plurality of nodes (Cross Paragraph [0034], depicted as residing in persistent storage 210 on word embedding computer 200 of word embedding sub-system 102);
Yates in view of Silver, Cross and Li does not expressly disclose:
inputting a feature value into a machine-learned model to compute a score for a first entity that is represented by said each node of the second plurality of nodes;
wherein the score is based on a second embedding that was generated for a second entity that is different than the first entity;
based on the score, determining whether to present, on a computing device of the second entity, first content that is associated with the first entity.
However, Makagon teaches:
inputting a feature value into a machine-learned model to compute a score for a first entity that is represented by said each node of the second plurality of nodes (Makagon Paragraph [0037], the quality score machine learning model 120 can still generate an estimated quality score for a communication session that includes the device 106);
wherein the score is based on a second embedding that was generated for a second entity that is different than the first entity (Makagon Paragraph [0106], determine whether the first estimated quality score is lower than the second estimated quality score);
based on the score, determining whether to present, on a computing device of the second entity, first content that is associated with the first entity (Makagon Paragraph [0106], determine whether the first estimated quality score is lower than the second estimated quality score).
The claimed invention and Makagon are from the analogous art of machine learning systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Yates and Makagon to have combined Yates and Makagon.
The motivation to combine Yates and Makagon is to improve graphs by using scores for the nodes.  It would have been obvious to one of ordinary skill in the art to take the system of Yates and combine it with the scores of Makagon in order to obtain the predictable result of improving graphs.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Yates and Makagon.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yates in view of Li.

Regarding claim 19, Yates teaches:
A system comprising: one or more processors (Yates Paragraph [0071], executed by a computer processor);
one or more storage media storing instructions which, when executed by the one or more processors (Yates Paragraph [0017], client device 110 may execute instructions (e.g., computer code) stored on a computer-readable storage medium, Paragraph [0071], executed by a computer processor), cause:
generating, using a machine-learned model (Yates Paragraph [0003], machine learning model), a first latent representation of the first entity based on the first aggregated feature vector (Yates Fig. 3B, shows a first, second and third training example of different features along with the aggregates of the vectors, Paragraph [0050], the predicted output 215 and the predicted residual 260 to generate a corrected prediction, for example, by summing the two values or by taking a weighted aggregate of the two values);
generating a second aggregated feature vector for a second entity based on a second feature vector of the second entity and second feature vectors of entities that are neighbors of the second entity in the graph (Yates Fig. 3B, shows a first, second and third training example of different features along with the aggregates of the vectors, Paragraph [0050], the predicted output 215 and the predicted residual 260 to generate a corrected prediction, for example, by summing the two values or by taking a weighted aggregate of the two values);
generating, using the machine-learned model (Yates Paragraph [0003], machine learning model), a second latent representation of the second entity based on the second aggregated feature vector (Yates Paragraph [0003], machine learning model);
comparing the first latent representation with the second latent representation (Yates Paragraph [0045], compared to the predicted residual generated by the residual model).
Yates does not expressly disclose:
generating a first aggregated feature vector for a first entity by aggregating a first feature vector of the first entity and first feature vectors of entities that are neighbors of the first entity in a graph that each correspond to a different neighbor of the first plurality of neighbors;
However, Li teaches:
generating a first aggregated feature vector for a first entity by aggregating a first feature vector of the first entity and first feature vectors of entities that are neighbors of the first entity in a graph that each correspond to a different neighbor of the first plurality of neighbors (Li Paragraph [0006], second subsets of intraclass neighboring identity vectors respectively corresponding to the identity vectors, Paragraph [057], identity vector after the feature transformation has a good interclass distinction and intraclass aggregation);
The claimed invention and Li are from the analogous art of systems using vectors.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Yates and Li to have combined Yates and Li.  One of ordinary skill in the art would recognize the benefits of aggregating vectors in order to have an aggregated representation of the vectors.

Regarding claim 20, Yates in view of Li further teaches:
The system of Claim 19, wherein the instructions, when executed by the one or more processors, further cause: based on a similarity between the first latent representation and the second latent representation (Yates Paragraph [0045], compared to the predicted residual generated by the residual model), determining which content to transmit to a computing device of the first entity (Yates Paragraph [0039], feature selection process in determining which features are to be included in each feature vector).

Response to Arguments
Applicant’s arguments, see pages 9-10, filed 08/24/2021, with respect to the 101 and 112 rejections have been fully considered and are persuasive.  The 101 and 112 rejections have been withdrawn. 

Applicant’s arguments, see pages 10-13, filed 08/24/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments and the newly cited Li reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562. The examiner can normally be reached Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN D EYERS/               Examiner, Art Unit 2164            

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164